    Case: 1:16-cr-00793 Document #: 59 Filed: 11/08/18 Page 1 of 1 PageID #:187



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )          No. 16-cr-00793-1
         v.                                      )
                                                 )          Judge Andrea R. Wood
MICHAEL PERSAUD                                  )
                                                 )
                                                 )

                                             ORDER

        Motion and Status hearing held. Pursuant to the discussion held in open court and for the
reasons stated on the record, Government’s motion to revoke bond [56] is voluntarily withdrawn.
The Court requests that Defendants’ supervising pretrial service officer, as well as his proposed
third-party custodian, appear by telephone for the next status hearing. Defendant is granted leave
to appear by telephone at the status hearing. Status hearing continued to 11/29/2018 at 2:00 PM.

(1:00)



Dated: November 8, 2018                              __________________________
                                                     Andrea R. Wood
                                                     United States District Judge
